UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): May 10, 2011 CRACKER BARREL OLD COUNTRY STORE, INC. Tennessee 0-25225 62-1749513 (State or Other Jurisdiction (Commission File Number) (I.R.S. Employer of Incorporation) Identification No.) 305 Hartmann Drive, Lebanon, Tennessee 37087 (615) 444-5533 Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On May 10, 2011, Cracker Barrel Old Country Store, Inc. (the “Company”) issued the press release that is furnished as Exhibit 99.1 to this Current Report on Form 8-K, which by this reference is incorporated herein as if copied verbatim, stating that it would hold a conference call on Tuesday, May 24, 2011 to discuss the fiscal 2011 third quarter earnings and update its outlook for fiscal year 2011. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. See Exhibit Index immediately following signature page. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:May 10, 2011 CRACKER BARREL OLD COUNTRY STORE, INC. By: /s/ Lawrence E. Hyatt Name: Lawrence E. Hyatt Title: Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release issued by Cracker Barrel Old Country Store, Inc. dated May 10, 2011 (furnished only)
